


EXHIBIT 10.2




EXECUTION VERSION




SECOND AMENDMENT dated as of May 27, 2015 (this “Amendment Agreement”) to the
Third Amended and Restated Credit Agreement, dated as of June 25, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
Fidelity National Financial, Inc. (the “Borrower”), the several lenders from
time to time party thereto, Bank of America, N.A., as administrative agent (the
“Administrative Agent”), and the other agents parties thereto. Unless otherwise
defined herein, terms defined in the Amended Credit Agreement (as defined below)
and used herein shall have the meanings given to them in the Amended Credit
Agreement.


WHEREAS, the Borrower has requested an amendment to the Existing Credit
Agreement pursuant to which certain provisions of the Existing Credit Agreement,
including the debt and lien covenants, will be amended; and


WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend, as of the Second Amendment Effective Date (as defined
below), the Existing Credit Agreement and to enter into certain other agreements
set forth herein, in each case subject to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


Section 1. Amendment of the Existing Credit Agreement. Effective as of the
Second Amendment Effective Date, the Existing Credit Agreement is hereby amended
(the Existing Credit Agreement, as so amended, the “Amended Credit Agreement”)
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicating textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto. Except as set forth above, all schedules
and exhibits to the Existing Credit Agreement, in the forms thereof in effect
immediately prior to the Second Amendment Effective Date, will continue to be
schedules and exhibits to the Amended Credit Agreement.


Section 2. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:


(a)(i) The Borrower has all requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, (ii) this Amendment
Agreement has been duly executed and delivered by the Borrower, and (iii) this
Amendment Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and general equitable
principles.


(b)As of the Second Amendment Effective Date, no Default shall exist, or would
result from this Amendment Agreement or any transactions contemplated hereby to
occur on the Second Amendment Effective Date.


(c)Each of the representations and warranties of the Borrower contained in
Article V of the Amended Credit Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the Second Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.


Section 3. Effectiveness of this Amendment Agreement and the Amended Credit
Agreement. The effectiveness of this Amendment Agreement and the amendment of
the Existing Credit Agreement set forth herein is subject to the satisfaction of
the following conditions precedent (the date on which all of such conditions
shall first be satisfied (or waived), which in the case of clause (b) may be
substantially concurrent with the satisfaction of the other conditions specified
below, the “Second Amendment Effective Date”):





--------------------------------------------------------------------------------




(a)The Administrative Agent’s receipt of the following:


(i)duly executed counterparts hereof that, when taken together, bear the
signatures of the Borrower, the Required Lenders and the Administrative Agent;


(ii)a certificate signed by a Responsible Officer of the Borrower certifying as
to the matters set forth in Section 2(b) and 2(c) hereof; and


(b)The Borrower shall have paid, subject to the limitations set forth in Section
10.04 of the Amended Credit Agreement and to the extent invoiced at least three
Business Days prior to the Second Amendment Effective Date, the reasonable
out-of- pocket expenses of the Administrative Agent and Arrangers in connection
with this Amendment Agreement, including the reasonable and documented
out-of-pocket fees and expenses of one counsel (including any local counsel) for
the Administrative Agent and the Arrangers, taken as a whole.


(c)The Administrative Agent shall have received satisfactory evidence of the
repayment in full on the date hereof of the outstanding principal amount of the
term loans under that certain Term Loan Credit Agreement dated as of July 11,
2013, as amended on October 24, 2013, among the Borrower, the lenders from time
to time party thereto, Bank of America, as administrative agent and the other
agents party thereto.


Section 4. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Agents under the Existing Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which,
subject to the terms of the Amended Credit Agreement, are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


(b)    On and after the Second Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Credit Agreement.
This Amendment Agreement shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.


Section 5. Tax Characterization. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


Section 6 Governing Law. THIS AMENDMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED
INTO PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


Section 6. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission (including in “.pdf” or “.tif”
format) shall be as effective as delivery of a manually executed counterpart
hereof.





--------------------------------------------------------------------------------




Section 7. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally blank]



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.
 
 
FIDELITY NATIONAL FINANCIAL, INC.
 
 
 
By:  
/s/ Daniel K Murphy
 
 
 
 
Name: Daniel Kennedy Murphy, CFA
 
 
 
 
Title: Senior Vice President and Treasurer
 

 
 
BANK OF AMERICA, N.A.,
as Administrative Agent and Lender
 
 
 
By:  
/s/ Tiffany Burgess
 
 
 
 
Name: Tiffany Burgess
 
 
 
 
Title: Vice President
 
















--------------------------------------------------------------------------------






SIGNATURE PAGE TO AMENDMENT
 
 
Name of Lender: Bank of the West
 
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
 
 
 
 
 
By:  
/s/ Dale Patterson
 
 
 
 
Name: Dale Patterson
 
 
 
 
Title: Director
 



 
 
Name of Lender: BMO Harris Bank N.A.
 
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
By:  
/s/ Sean T. Ball
 
 
 
 
Name: Sean T. Ball
 
 
 
 
Title: Director
 



 
 
Name of Lender: Capital One, N.A.
 
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$20,000,000
 
 
 
By:  
/s/ Jacob Villere
 
 
 
 
Name: Jacob Villere
 
 
 
 
Title: VP - US Corporate Banking
 

 
 
Name of Lender: Citibank N.A.
 
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
By:  
/s/ Thomas Christopher
 
 
 
 
Name: Thomas Christopher
 
 
 
 
Title: Senior Vice President
 



 
 
Name of Lender: Citizens Bank, N.A.
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$35,000,000
 
 
 
By:  
/s/ Jason Upham
 
 
 
 
Name: Jason Upham
 
 
 
 
Title: Assistant Vice President
 




--------------------------------------------------------------------------------




 
 
Name of Lender: Compass Bank
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$20,000,000
 
 
 
By:  
/s/ Susana Campuzano
 
 
 
 
Name: Susana Campuzano
 
 
 
 
Title: Sr. Vice President
 

 
 
Name of Lender: Fifth Third Bank, An Ohio Banking Corporation
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
By:  
/s/ John A. Marian
 
 
 
 
Name: John A. Marian
 
 
 
 
Title: Vice President
 



 
 
Name of Lender: J.P. Morgan Chase Bank, NA
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$65,000,000
 
 
 
By:  
/s/ Richard Barracato
 
 
 
 
Name: Richard Barracato
 
 
 
 
Title: Vice President
 



 
 
Name of Lender: MUFG Union Bank, N.A.
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
By:  
/s/ Glen Schuermann
 
 
 
 
Name: Glenn Shuermann
 
 
 
 
Title: Director
 



 
 
Name of Lender: PNC Bank, National Association
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$35,000,000
 
 
 
By:  
/s/ Nicole R. Limberg
 
 
 
 
Name: Nicole R. Limberg
 
 
 
 
Title: Vice President
 



 
 
Name of Lender: Regions Bank
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$50,000,000
 
 
 
By:  
/s/ Bruce Rudolph
 
 
 
 
Name: Bruce Rudolph
 
 
 
 
Title: Vice President
 






--------------------------------------------------------------------------------




 
 
Name of Lender: U.S. Bank National Association
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$65,000,000
 
 
 
By:  
/s/ James F. Cooper
 
 
 
 
Name: James F. Cooper
 
 
 
 
Title: Sr. Vice President
 

 
 
Name of Lender: Wells Fargo Bank National Association
 
 
Aggregate Amount of existing Revolving Commitments:


 
 
 
$65,000,000
 
 
 
By:  
/s/ Grainne Pergolini
 
 
 
 
Name: Grainne Pergolini
 
 
 
 
Title: Managing Director
 








--------------------------------------------------------------------------------






Exhibit A






Amendments to Credit Agreement


[Following page]





--------------------------------------------------------------------------------






Exhibit A EXECUTION VERSION






Published CUSIP Number: 31620KAD2 Deal CUSIP Number: 31620KAC4






THIRD AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 25, 2013


among


FIDELITY NATIONAL FINANCIAL, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,


JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and


BANK OF THE WEST
BMO HARRIS BANK N.A.
CITIBANK, N.A.
FIFTH THIRD BANK
REGIONS BANK
UNION BANK, N.A.,
as Co-Documentation Agents


The Other Lenders Party Hereto





--------------------------------------------------------------------------------



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO SECURITIES, LLC,







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Section
Page
Article I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
31
1.03
Accounting Terms
31
1.04
Rounding
32
1.05
Times of Day
32
Article II
THE COMMITMENTS AND CREDIT EXTENSIONS
32
2.01
Revolving Loans
32
2.02
Borrowings, Conversions and Continuations of Revolving Loans
32
2.03
Swing Line Loans
34
2.04
Prepayments
36
2.05
Termination or Reduction of Commitments
37
2.06
Repayment of Loans
38
2.07
Interest
38
2.08
Fees
39
2.09
Computation of Interest and Fees
39
2.10
Evidence of Debt
40
2.11
Payments Generally; Administrative Agent's Clawback
40
2.12
Sharing of Payments by Lenders
42
2.13
Increase in Commitments
42
2.14
Defaulting Lenders
44
Article III
TAXES, YIELD PROTECTION AND ILLEGALITY
45
3.01
Taxes
45
3.02
Illegality
46
3.03
Inability to Determine Rates
50
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
51
3.05
Compensation for Losses
52
3.06
Mitigation Obligations; Replacement of Lenders
53
3.07
Survival
53
Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
53
4.01
Conditions to Closing Date
53
4.02
Conditions to all Credit Extensions
55
4.03
Conditions to Amendment Effective Date
56
Article V
REPRESENTATIONS AND WARRANTIES
56
5.01
Existence, Qualification and Power; Compliance with Laws


56
5.02
Authorization; No Contravention
57
5.03
Governmental Authorization; Other Consents
57
5.04
Binding Effect
57
5.05
Financial Statements; No Material Adverse Effect
57
5.06
Litigation
58
5.07
No Default
58
5.08
Ownership of Property; Liens
58
5.09
Environmental Compliance
58
5.10
Insurance
58
5.11
Taxes
59
5.12
ERISA Compliance
59




--------------------------------------------------------------------------------




5.13
Intellectual Property, Licenses, Etc


59
5.14
Subsidiaries
60
5.15
Margin Regulations; Investment Company Act
60
5.16
Disclosure
60
5.17
Compliance with Laws
60
5.18
Solvent
61
5.19
Licenses
61
5.20
Employee Matters
61
5.21
Insurance Subsidiaries
61
5.22
Taxpayer Identification Number
61
5.23
OFAC and FCPA
61
Article VI
AFFIRMATIVE COVENANTS
62
6.01
Financial Statements
62
6.02
Certificates; Other Information
63
6.03
Notices
65
6.04
Preservation of Existence, Etc
66
6.05
Maintenance of Properties
66
6.06
Maintenance of Insurance
66
6.07
Compliance with Laws
66
6.08
Books and Records
67
6.09
Inspection Rights
67
6.10
Use of Proceeds
67
6.11
Payment of Taxes
67
6.12
Designation of Strategic Investment Subsidiaries
67
Article VII
NEGATIVE COVENANTS
67
7.01
Liens
68
7.02
Consolidations and Mergers; Sales of Assets


70
7.03
Limitation on Indebtedness


70
7.04
Fundamental Changes
71
7.05
Transactions with Affiliates


73
7.06
Restricted Payments
73
7.07
Change in Business
74
7.08
Accounting Changes
74
7.09
Financial Covenants
74
7.10
Restrictive Agreements, Etc
75
7.11
Certain Amendments
75
Article VIII
EVENTS OF DEFAULT AND REMEDIES
75
8.01
Events of Default
75
8.02
Remedies upon Event of Default
78
8.03
Application of Funds
78
Article IX
ADMINISTRATIVE AGENT
79
9.01
Appointment and Authority
79
9.02
Rights as a Lender
79
9.03
Exculpatory Provisions
79
9.04
Reliance by Administrative Agent
80
9.05
Delegation of Duties
80
9.06
Resignation of Administrative Agent
81
9.07
Non-Reliance on Administrative Agent and Other Lenders
82
9.08
No Other Duties, Etc
82
9.09
Administrative Agent May File Proofs of Claim
82




--------------------------------------------------------------------------------




Article X
MISCELLANEOUS
83
10.01
Amendments, Etc
83
10.02
Notices; Effectiveness; Electronic Communication
84
10.03
No Waiver; Cumulative Remedies; Enforcement
86
10.04
Expenses; Indemnity; Damage Waiver
87
10.05
Payments Set Aside
89
10.06
Successors and Assigns
89
10.07
Treatment of Certain Information; Confidentiality
93
10.08
Right of Setoff
94
10.09
Interest Rate Limitation
94
10.10
Counterparts; Integration; Effectiveness
95
10.11
Survival of Representations and Warranties
95
10.12
Severability
95
10.13
Replacement of Lenders
95
10.14
Governing Law; Jurisdiction; Etc
96
10.15
Waiver of Jury Trial
97
10.16
No Advisory or Fiduciary Responsibility
97
10.17
Electronic Execution of Assignments and Certain Other Documents
98
10.18
USA PATRIOT Act
98
10.19
ENTIRE AGREEMENT
98
 
 
 
SIGNATURES
 
S-1






--------------------------------------------------------------------------------






Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
The Applicable Rate immediately following such initial Applicable Rate shall be
determined based upon the initial publicly announced Debt Rating of the Borrower
after the Closing Date, effective as of the date of such announcement.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the date of the next such change.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, the Lead Arrangers, U.S. Bank National
Association and Wells Fargo Securities, LLC, each in its capacity as a joint
lead arranger and a joint book manager.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Availability Period” means (a) with respect to each Original Commitment Lender,
the Original Availability Period and (b) with respect to each Extended
Commitment Lender, the Extended Availability Period.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“BKFS” means Black Knight Financial Services, LLC, a Delaware limited liability
company.
“BKIS” means Black Knight InfoServ, LLC, a Delaware limited liability company
(f/k/a Lender Processing Services, Inc.).


“BKIS Credit Facility” means that certain credit agreement dated as of May 27,
2015, among BKIS, as borrower, BKFS, as Holdings, each subsidiary of BKIS from
time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, swing line lender and L/C
issuer, and Bank of America, N.A., as L/C issuer.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Contribution” means the contribution on or about the Lion Acquisition
Closing Date by the



--------------------------------------------------------------------------------




Borrower to Newco of common stock and cash on hand of the Borrower and its
Subsidiaries in an aggregate amount of up to approximately $1,450,000,000, but
in any event in a sufficient amount to pay the aggregate consideration required
to be paid in the Lion Acquisition.


“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.


“Bridge Commitment Letter” means that certain Commitment Letter dated as of
October 24, 2013 among Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JP Morgan Chase Bank, N.A., J.P. Morgan Securities LLC and
the Borrower.


“Bridge Loan” means that certain short-term Indebtedness incurred by the
Borrower to finance a portion of Lion Acquisition in an aggregate amount of up
to $800,000,000 with a term of not more than three Business Days, to be made on
or about the Lion Acquisition Closing Date as contemplated by the Bridge
Commitment Letter.


“Bridge Mirror Loan” means the loan made on or about the Lion Acquisition
Closing Date by the Borrower to Newco in an aggregate amount of up to
$800,000,000.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment, and including capitalized software expenditures,
reflected in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.


“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.


“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement constituting
a Capital Lease and, for purposes of


(a)endorsements of instruments for deposit or collection in the ordinary course
of business, and
(b)obligations of any Insurance Subsidiary under Insurance Contracts,
Reinsurance Agreements and Retrocession Agreements (but not including any of the
foregoing that constitutes financial reinsurance).


“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months (or, for the period comprising the first 12 months after the Closing
Date, has been a member of the Board of Directors at least since the Closing
Date), or (c) who has been nominated or approved to be a member of such Board of
Directors by a majority of the other Continuing Directors then in office.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Contributions” means, collectively, (a) the Borrower Contribution and (b) the
ServiceLink Contribution.


“Control” has the meaning specified in the definition of “Affiliate”.


“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.


“Credit Extension” means each of the following: (a) a Revolving Borrowing and
(b) a Swing Line Borrowing.





--------------------------------------------------------------------------------




“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.


“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“Eurodollar Rate” means:


(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBORLondon Interbank Offered
Rate (“BBA LIBOR”) or a comparable or successor rate which rate is approved by
the Administrative Agent, as published by Reuterson the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London
BankingBusiness Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of; and if
the Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; andshall be less than zero, such rate
shall be deemed zero for purposes of this Agreement; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximatelyor about 11:00 a.m.,
London time determined two London BankingBusiness Days prior to such date for
U.S. Dollar deposits being delivered in the London interbank market forwith a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.; provided that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and reasonably
acceptable to the Borrower.



--------------------------------------------------------------------------------






“Facility Fee” has the meaning specified in Section 2.08(a).


“FAMI” means Fidelity Asset Management, Inc., a California corporation.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.


“FCPA” has the meaning specified in Section 5.23(b).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement in respect of the amendment and
extension of the Existing Credit Agreement, dated May 28, 2013, among the
Borrower, the Administrative Agent, MLPFS, JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC.


“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.


“First Amendment Effective Date” means the date of effectiveness of that certain
First Amendment dated as of October 24, 2013 to this Agreement.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Fortuna” means Fortuna Service Company, LLC, a California limited liability
company.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting


“Redeemable Stock” means any Equity Interests of the Borrower or any of its
Subsidiaries which prior to August 31, 2018 is or may be (a) mandatorily
redeemable, (b) redeemable at the option of the holder thereof or (c)
convertible into Indebtedness.


“Refinancing” means the repayment in full, by the Acquired Company, of the
Acquired Company Credit Facility.


“Register” has the meaning specified in Section 10.06(c).


“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities of
one or more insurance or reinsurance companies.





--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.


“Removal Effective Date” has the meaning specified in Section 9.06(b). “Remy”
means Remy International, Inc., a Delaware corporation.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, and (b)
with respect to a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender in making such
determination.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Responsible Officer” means the chief executive officer, president, executive
vice presidents, chief financial officer, treasurer, controller, secretary or
assistant secretary of the Borrower and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.


“Restricted Payments” has the meaning specified in Section 7.06.


“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.


“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Swing Line Loans at such time.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C.


“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A. or such other form as may be
approved by the Administrative Agent and reasonably acceptable to the Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.





--------------------------------------------------------------------------------




“Sanctions” has the meaning specified in Section 5.23(a).


“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the Department, or in the event that the Department
fails to prescribe or address such practices, NAIC guidelines.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment Effective Date” means the date of effectiveness of that
certain Second Amendment dated as of May 27, 2015 to this Agreement.


“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.


“ServiceLink Contribution” means the contribution on or about the Lion
Acquisition Closing Date by the Borrower to Newco of the Equity Interests
comprising the business of ServiceLink.


“ServiceLink” means ServiceLink, Inc., a Delaware corporation.


“Swing Line Loan” has the meaning specified in Section 2.03(a).


“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D.


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B. or such other form as approved by the Administrative Agent and
reasonably acceptable to the Borrower (including any form on an electronic
platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Lenders” means those lending institutions that provide
financing under the Permitted Synthetic Lease.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.


“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt
(without giving effect to the proviso at the end of such definition).





--------------------------------------------------------------------------------




“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) the sum, without
duplication, of (i) Applicable Debt at such time, (ii) non- contingent
reimbursement or payment obligations in respect of the items referred to in
clause (b) of the definition of “Indebtedness” contained in this Agreement at
such time, and (iii) Contingent Obligations in respect of Applicable Debt of
another Person at such time, minus (b) Non-Recourse Debt of the Governmental
Authority, as applicable. Without limiting the foregoing, leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the Audited Financial Statements for all purposes of this Agreement (other than
for purposes of provisions relating to the preparation or delivery of financial
statements), notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.


Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number) and shall exclude the financial results of any
Person which, solely due to ASC 810 requires the Borrower to consolidate in its
financial statements, but only to the extent that the owners of such Person’s
Indebtedness have no recourse, directly or indirectly, to the Borrower or any of
its Subsidiaries for the principal, premium, if any, and interest on such
Indebtedness.


Section 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


Section 2.01. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
applicable Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.


Section 2.02. Borrowings, Conversions and Continuations of Revolving Loans.


(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Applicable Percentages. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Each
Revolving Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such noticeRevolving Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any such Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any such Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Borrowing, a
conversion of Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a



--------------------------------------------------------------------------------




Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Revolving Loan in a Revolving Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b)Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such Swing Line Loans, and second, shall be made available to the
Borrower as provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than five Interest Periods in effect with
respect to Revolving Loans.


Section 2.03. Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.03, but in its sole discretion and without any
obligation, to make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Extended Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, and (y) the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.03, prepay under Section 2.04, and
reborrow under this Section 2.03. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.





--------------------------------------------------------------------------------




(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such noticeSwing Line Loan Notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $1,000,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.03(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.


Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.14, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.


(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
partial prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.


Section 2.05. Termination or Reduction of Commitments.


(a) Optional. The Borrower may, upon notice to the Administrative Agent (which
notice may, at the Borrower’s election, be conditioned upon the consummation of
a refinancing, provided the Borrower shall compensate each Lender for any
additional amounts required pursuant to Section 3.05 suffered as a result of any
notice that is conditioned upon the consummation of a refinancing), (x)
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments or (y) prior to the Original Maturity Date, terminate the
Original Commitments; provided that (i) any such notice (which may be in
electronic form) shall be received by the Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall
not (x) terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments or (y) terminate the Original Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder
(including pursuant to Section 2.06(c)), there would be any Total Outstandings
in respect of the Original Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Swing Line Sublimit exceeds the
amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments or the Original Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Original Commitment and Extended
Commitment of each Lender, ratably, according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.



--------------------------------------------------------------------------------






any case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower;


(i)Liens securing obligations in respect of purchase money Indebtedness and
Capital Leases permitted pursuant to Section 7.04(d) on assets (and proceeds
thereof) subject to such leases; provided that (A) any such Lien on purchase
money Indebtedness or in respect of Capital Leases covers only the asset (and
proceeds thereof) subject to the Capital Lease or being acquired with the
proceeds of such purchase money Indebtedness (and other assets and proceeds
financed by the same lender or any of its affiliates under Indebtedness also
permitted under this clause (i) and (B) such purchase money Indebtedness and
Capital Leases are otherwise permitted hereunder;


(j)Liens securing obligations permitted under Sections 7.04(f) and (g), to the
extent such Liens are identified and permitted under such Section;


(k)Liens arising as a result of claims under or related to Insurance Contracts,
Reinsurance Agreements or Retrocession Agreements in the ordinary course of
business, or securing Indebtedness of Insurance Subsidiaries incurred or assumed
in connection with the settlement of claim losses in the ordinary course of
business of such Insurance Subsidiaries;


(l)
Liens securing obligations permitted under Section 7.04(h).;



(m)Liens on assets of a Subsidiary securing obligations owed to the Borrower or
a Subsidiary and permitted under Section 7.04(m);


(n)Liens on assets of Designated Subsidiaries securing obligations permitted
under Section 7.04(n);


(o)so long as no Default or Event of Default has occurred and is continuing at
the time such Lien is granted, other Liens on assets of the Borrower and its
Subsidiaries securing obligations of the Borrower and its Subsidiaries
(excluding Liens on assets of Strategic Investment Subsidiaries and their
respective Subsidiaries permitted under Section 7.01(u)) in an aggregate amount
not exceeding at the time of any creation thereof 10% of Net Worth as of the end
of the fiscal quarter immediately preceding such creation;


(p)leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower and its Subsidiaries;


(q)Liens incurred in connection with a Permitted Accounts Securitization and
which Liens attach solely to the Transferred Assets in connection with the
incurrence of Indebtedness arising in connection with such Permitted Accounts
Securitization;


(r)Liens incurred in connection with the Permitted Synthetic Lease which are
Permitted Synthetic Lease Liens;


(s)any extension, refinancing (but not increase), renewal or replacement of the
foregoing; provided that the Liens permitted hereby shall not be spread to cover
any additional Indebtedness or property (other than a substitution of like
property);


(t)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) on commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iii) in favor of a banking institution arising as a matter of law or
contract encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; and


(u)Liens on assets of Strategic Investment Subsidiaries and their respective
Subsidiaries securing obligations permitted under Section 7.04(o).; and


(v)Liens on assets of BKFS, BKIS and subsidiaries of BKIS securing obligations
permitted under Section 7.04(r).





--------------------------------------------------------------------------------




Any Lien permitted above may extend to the proceeds of the assets subject
thereto.


Section 7.02. Consolidations and Mergers; Sales of Assets. The Borrower shall
not, and shall not permit any of its Subsidiaries to, merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of related transactions) all or any part of its
assets (including receivables, but excluding Equity Interests, and in all cases
whether now owned or hereafter acquired) to or in favor of any Person, except:


(a)0 any Subsidiary may merge with the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or with any one or more
Subsidiaries; provided that if any transaction shall be between a Subsidiary and
a Subsidiary that is a Wholly-Owned Subsidiary, the Subsidiary that is a
Wholly-Owned Subsidiary shall be the continuing or surviving Person and 0 the
Borrower or any Subsidiary may merge with any other Person; provided that such
merger is consummated as part of a Permitted Acquisition and, in the case of any
merger involving the Borrower, the Borrower shall be the continuing or surviving
Person;


(b)any Subsidiary may sell all or any part of its assets (upon voluntary
liquidation or otherwise) to the Borrower or another Subsidiary that is a
Wholly-Owned Subsidiary;


(c)
the Borrower or any Subsidiary may sell, lease, convey or otherwise dispose of
assets

(i) if such sale, lease, conveyance or other disposition is (A) of portfolio
Investments in the ordinary course of its business at fair market value, (B) of
obsolete, worn-out or surplus property and property no longer used or useful in
the conduct of the business of the Borrower and its Subsidiaries, (C) a sale of
property to the extent such property is exchanged for credit against the
purchase price of similar replacement property or the Net Disposition Proceeds
thereof are applied to the purchase of such replacement property within 90 days
of such sale; (D) ordinary course dispositions of inventory, (E) ordinary course
dispositions of real estate and related properties in connection with relocation
activities for employees of the Borrower and its Subsidiaries; (F) dispositions
of tangible property as part of a like kind exchange under Section 1031 of the
Code in the ordinary course of business; (G) dispositions of real estate and
related properties as part of the resolution or settlement of claims under an
Insurance Contract in the ordinary course of business; (H) a voluntary
termination of a Swap Contract; (I) leases, subleases, licenses or sublicenses
of property in the ordinary course of business and which do not


(o)Indebtedness of the Strategic Investment Subsidiaries and their respective
Subsidiaries, which Indebtedness may be secured by assets of the Strategic
Investment Subsidiaries or any of their respective Subsidiaries, provided in no
event shall the owner of such Indebtedness have any recourse, directly or
indirectly, to the Borrower or any of its Subsidiaries (other than the Strategic
Investment Subsidiaries and their respective Subsidiaries) or any of their
respective assets;


(p)Synthetic Lease Obligations under the Permitted Synthetic Lease and, so long
as no Default or Event of Default has occurred and is continuing at the time of
incurrence thereof, other Synthetic Lease Obligations, provided the aggregate
Attributable Indebtedness in respect of all of the foregoing shall not exceed at
the time of the incurrence of any thereof 3% of Net Worth as of the end of the
fiscal quarter immediately preceding such incurrence;


(q)so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, Indebtedness arising in connection with a
Permitted Accounts Securitization; and


(r)(x) Indebtedness of BKFS, BKIS and subsidiaries of BKIS (x) under the BKIS
Credit Facility, in an aggregate amount not to exceed the sum of (i)
$1,975,000,000 plus (ii) additional amounts permitted to be incurred under
Section 2.16(a)(ii), (iii) or (iv) of the BKIS Credit Facility (as in effect on
the Second Amendment Effective Date, including all component definitions
referenced in such sections) as “Commitment Increases” (as defined in the BKIS
Credit Facility (as in effect on the Second Amendment Effective Date)) and (y)
in respect of any Cash Management Obligations and Secured Hedging Obligations
(each as defined in the BKIS Credit Facility (as in effect on the Second
Amendment Effective Date));


(s)
the Lion Notes Guarantee; and



(rt) any extensions, renewals or refinancings (but not increases) of the
foregoing.


Section 7.05. Transactions with Affiliates. The Borrower shall not, and shall
not permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Borrower, except upon fair and reasonable terms



--------------------------------------------------------------------------------




no less favorable to the Borrower or such Subsidiary than would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary; provided that the foregoing restrictions shall not
apply to (a) customary fees paid to members of the Board of Directors of the
Borrower and its Subsidiaries, (b) loans and other transactions (i) by and among
the Borrower and its Subsidiaries and (ii) permitted by Article VII and (c) the
performance of any of the agreements identified on Schedule 7.05.


Section 7.06. Restricted Payments. The Borrower shall not, and shall not allow
any of its Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its Equity Interests, or purchase, redeem
or otherwise acquire for value any shares of any class of its Equity Interests
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding, or directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness described in Section 7.04(i) or Section 7.04(j) (collectively,
“Restricted Payments”), except that (a) any Subsidiary may declare and pay
dividends and tax sharing payments and otherwise declare and make distributions
of assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its Equity Interests, in each case, to the Persons which
own its Equity Interests; provided that the share of any of the foregoing made
or paid to the Borrower and its other Subsidiaries is as least pro


permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.


Section 10.17. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) or related to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Revolving Loan Notices, Swingline Loan
Notices) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


Section 10.19. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



--------------------------------------------------------------------------------








